DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “comprises”, “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 9, 21-24, 26-28, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berme et al., U.S. Patent number 10,126186, hereinafter Berme.
	Regarding claims 1, 21-23, Berme discloses a compensation circuitry (see col. 14, lines 4-7), for compensating for a thermal effect (see col. 68, line 26), on a resistive force sensor (see col. 13, lines 19-20), in a force sensor system, the compensation circuitry comprising: monitoring circuitry configured to monitor one or more electrical parameters of the resistive force sensor (see col. 67, lines 43-45); and processing circuitry, wherein the processing circuitry (vol. 67, line 27),  is configured to: determine a resistance value for the force sensor ( see col. 13, lines 28-36), based on the one or more monitored electrical parameters (see vol. 68, line 24-27),   and adjust/correct one or more operational parameters of the force sensor system based at least in part on the determined resistance value (see col. 69, lines 3-25), and output voltage (see col. 12, lines 31-33).  
	Regarding claim 2, the one or more monitored electrical parameters comprise a current through the force sensor and/or a voltage across the force sensor (see claim 11).  
	Regarding claims 3-4, the compensation factor is based on a respective values of the force sensor (see col. 3, lines 63-65).  
  	Regarding claim 9, one of the  operational parameters comprises the current of the force sensor (see claim 11).  
  	Regarding claim 24, Berme show similar device (see col. 37, line 53) 
	Regarding claims 26-27, Berme show a Wheatstone bridge (see col. 40, line 45).  Any resistance bridge, has known claimed recited characteristics.
	Regarding claim 28, any balanced resistance bridge has claimed recited characteristics. 

	
Claims  5-6, 10-11, 13-14, 16, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art, as shown in the List of the References (PTO-892 form), are made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Max H. Noori whose telephone number is (571) 272-2185 and whose E-mail is Max.Noori@USPTO.GOV.  The examiner can normally be reached on Tuesday-Friday from 8:00 AM to 6:00 P.M.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2800.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. The central fax number is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MAX H NOORI/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        Saturday, October 22, 2022